 470DECISIONSOF NATIONALLABOR RELATIONS BOARDDavison-Paxon,A Division of R.H. Macy Co., Inc.and R.W. D. S. U. Council of Ga., affiliated withRetail,Wholesale& Department Store Union,Local 315, Petitioner.Case 10-RC-7699December16, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing washeld before Hearing Officer Robert C.D. McDonald. The Employer filed a brief.Pursuant to the provisions of Section 3(b) of theAct, the National LaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The'&Employer is engaged in commerce withinthemeltningof the Act and it will effectuate thepurposesof the Act toassert jurisdiction herein.2.Thelabor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer withinthemeaningof Sections9(cxl) and 2(6) and (7) of the Act.4.ThePetitioner seeks a unit of all warehouseemployees, truckdrivers,and garage employees attheEmployer's Atlanta, Georgia, service building,excludingonlyallofficeclericals,professionalemployees,supervisors,and guards.The Employertakes the position that the unit sought is notappropriate,becausenot limited to employeesengaged in warehousing and delivery functions, thatis,receiving,storing,shipping,anddeliveringmerchandise and supplies.Itwould,thus, excludefrom the unit those whom it describes as therelatively skilled employees in the service buildingworkshops who are engaged in their respective shopareas in, for example,furniture,television,andlawnmower repair.The Employer has two stores and a servicebuilding in Atlanta.The service building is under theoveralldirectionand supervision of the ServiceBuildingManager.It containsthe delivery,hauling,stockkeeping receiving,and supply departments,each of which has its own supervisor who reportsdirectly to the Manager.Also located there are theservice shops, all of which are under the immediatesupervisionof theWorkRooms Manager whoreports to the Customer Service Manager who inturn is responsibleto theBuilding Manager.In an earlier decision,' the Board found that theservicebuildingemployees here involved couldproperly comprise an appropriate unit separate fromthe employees in the Atlanta retail stores. It furtherconcluded that employees in the service buildingengaged in typical warehousing operations, as wellas those not so engaged, together constituted anappropriate unit, a conclusion directly contrary tothe position urged here by the Employer. However,the Board predicated its result, at least in part, onthe conclusion that there was within the servicebuilding"regular and substantial interchange ofemployees and common supervision of groups withdiversework skills" creating such functionalintegrationas to support a comprehensive servicebuilding unit.Inthepresentproceeding the Employer hassought to show, with some success, that there islittleor no interchange between workshop andwarehousing employees and that there are separatelinesofsupervisionfortheseemployees.Nevertheless, it is clear that the service building isessentially a place where goods are received, stored,processed, and then shipped to the retail stores ordirectlytocustomers,and that the employeeslocated there are engaged in such activities orclosely related work. Though some of the work ofthe workshop employees is concerned with repairinggoods after they have reached the customer, othersof the workshop employees, like the warehouseemployees, process goods before they are delivered.For example, employees in the furniture shop mayrepair damaged furniture before sale or shipment,and the rug workshop performs cutting andinstallation.Also, as indicated, the Service BuildingManager is the top supervisor for all servicebuildingworkers,includingthosewhom theEmployer would exclude from the unit. The servicebuildinginvolvesbasicallyasingle,separateoperation,much like a single plant which is, undertheAct, an inherently appropriate unit.' In thesecircumstances, the fact that work shop employeesaremore skilled than warehousing employees nomoresuggeststheinappropriatenessofthebuildingwide unit than does the fact that a plantmay have employees of varying skills suggest theinappropriateness of a plantwide unit.In any event, the record shows that the requestedemployeeswork in a building geographicallyseparated from the Employer's other facilities, donot interchange with employees at such facilities, aresubject to supervision which does not come from orextend to the other facilities, and perform dutieswhich are not to any great extent performed at theother facilities.Accordingly, as the service buildingemployees comprise a separate identifiable group ofemployees,we find that they constitutea single'Davison-Paxon Company,153 NLRB 1502'Dixie Belle Mills,Inc., 139 NLRB 629, 631180 NLRB No. 59 DAVISON-PAXONappropriate unit.3The Employer raised several matters with respectto the composition of the unit. First, we agree, asapparently does the Petitioner, that the clericalemployeesin the servicebuilding office are officeclericals and, thus, excluded. However, the clericalsemployed in the warehousing and shop areas of theservice building we find are plant clericals and areincluded in the unit. Also, we agree with theEmployer- and the Petitioner does not take acontrary position - that on the record before us thepart-time warehouse employees appear to be regularpart-time employees and thus should be included.We conclude further that the working foremen inthe warehouse and driver sections are not statutorysupervisors and are, consequently, in the unit.', Weagree with the Petitioner on the exclusion of thethree downtown store delivery employees as theyhaveminimalcontactwithservicebuildingemployees and, insofar as the record shows, operateout of the downtown stores and are, at least in theirday-to-dayfunctions,supervisedbypersonnellocated at the downtown stores.In view of the foregoing we find that the followingemployees of the Employerconstituteaunitappropriate for purposes of collective bargainingwithinthe meaningof Section 9(b) of the Act: Allemployees at the Employer's Atlanta, Georgia,servicebuilding, includingwarehouse employees,workshopemployees,truckdrivers,garageemployees, supply department employees, regularpart-time employees, plant clerical employees andworking foremen in the warehousing and driversections,but excluding office clerical employees,downtown store delivery drivers,professional471employees,guards and supervisors as defined in theAct.[Direction of Elections omitted from publication.]'Davison-PaxonCompany,supra.TheMayDepartmentStoresCompany,d/b/a Famous Barr Company.176 NLRB No 14Contraryto the Employer's position,we include the garage employees inthe unitThese employeesare located in a separate building which is,however,adjacent tothe service buildingThey work on vehicles usedmainlyby servicebuilding employees and their immediate supervisorreports to the Service Building Manager.Thus,it is evident that they arepart of the service building operationsAlso weshall includethe supplydepartment employees, a resultcontraryto that reached in our earlierdecision affecting the service buildingHowever,itappears that since thatdecision and unlike the situation in the past, the supply department is nowlocated in the service building with its supervisor reportingdirectly to theService Building ManagerThe working foremen have more experience in their particular work,receive higher pay than,and direct to some extent the activities of, otheremployees in their departments. However,they workalongside of, andperformthesameworkas,suchemployees.Theydomakerecommendations as tojob load,work requirements,and usage of storagespace,but they have no authorityto hire,discharge,or otherwiseto affectthe employment status of employees.Also thereisno evidence that theirdirection of other employees in therelativelyroutine warehousing andrelated operations is responsible direction within the meaningof the ActAccordingly,we find the working foremen not to be supervisors.See, e g ,UTD Corporation (Union-Card Division),165 NLRB No 48'In order to assure that all eligiblevotersmay have the opportunity tobe informed of the issues in the exercise of their statutory right tovote, allparties to the election should have access to a listof votersand theiraddresseswhichmaybeused to communicate with themExcelsiorUnderwear Inc.,156 NLRB 1236;N L.R B. v. Wyman-Gordon Company,394 U.S 759. Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled bythe Employer with the RegionalDirector for Region 10 within 7days of the date of this Decision and Directionof Election. The RegionalDirector shallmake the list available to all partiesto the election. Noextension of time to file this list shall be grantedby theRegional Directorexcept in extraordinary circumstancesFailure to complywith thisrequirement shall be grounds for setting aside theelection whenever properobjections are filed.